       Case 1:19-cv-00884-RB-KRS Document 29 Filed 03/08/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

JAMES MARTIN,

              Petitioner,

       vs.                                                 No. 1:19-CV-00884-RB-KRS

MARIANNA VIGIL, Warden, and
HECTOR H. BALDERAS, Attorney General
for the State of New Mexico,

              Respondents.

               ORDER GRANTING MOTION FOR EXTENSION OF TIME

       THIS MATTER is before the Court on the Motion for Extension of Time to Respond to

the Recent Case Entries filed by James Martin. (Doc. 25). For good cause shown, the instant

motion is GRANTED. Martin’s response to the Court’s Order to Show Cause (Doc. 23) is due on

or before March 29, 2021. Further, the parties’ objections (if any) to the Proposed Findings and

Recommended Disposition before the Court (Doc. 22) are due on or before March 29, 2021.




                                            _____________________________________
                                            KEVIN R. SWEAZEA
                                            UNITED STATES MAGISTRATE JUDGE
